Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1 references method for evaluating an organizational partition of a plurality of developers, where each developer has a developer identity and wherein the evaluation is in relation to altercations, by a plurality of developers of a software code (this feature is considered merely a concept performed in the human mind, including observation, evaluation, judgement, and/or opinion. The evaluation could for example be performed by a manager or program leader). 
Wherein the software code is associated with a change history register indicative of previous alterations … (this feature is considered to merely provide a record for both the initial code as well as the changes). The difference is the register, which is a general purpose component for storing records of transactions; however, merely claiming a general purpose computer component does not preclude that claim from reciting an abstract idea, since a print out of the computer program can also provide for the changes as well as an indication of the developer making the changes (change history). 

Parsing based on the part on developer identities of the developers… (again a manager or program leader can visually review a program printout and mentally parse based on observation of developer identities).
Determining an intra-group collaboration metric based on association metrics… (this feature is also considered merely the judgement portion of the mental process specified above). 
Determining an inter-group collaboration metric… (this feature is rejected for the same reason as the determining step above)
Generating a partition evaluation signal… (this feature can also be performed by someone sitting at their desk based on judgement/opinion). 
Claims 2 and 3 are also judgement decisions similar to the decision step of claim 1 above.
Claims 4, 6, and 9-10 are merely descriptive information that is not deemed to overcome the issues associated with its parent claim (claim 2).
The determining feature of claims 5 and 7-8 are rejected the same reason as the determining feature of claim 1 above. The repeatedly performing features are also rejected for the same reasons as the evaluation, observation, judgement, opinion features above in claim 1.

The computer program product of claims 12-13 are rejected for the same reason as its respective parent claim as the medium is also considered a generic computer component, with the loading feature in claim 13 also being a generic computer function. 
Claim 14 is rejected for the same reason as claim 1 in which the arrangement (including the circuitry) is merely a generic computer component that does not overcome the rejection of claim 1. 
The features of claim 18 is rejected for the same reasons as claim 1 in which the control node is also a generic computer server that stores the components of claim 14 and therefore is not considered to overcome the rejection applied to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference cited by the applicant to Moura et al.  (NPL reference).
Claim 1
italic, features of the claim not disclosed in Moura are crossed-out; the reference signs originally placed in parentheses are omitted for better readability);
A method of evaluating an organizational partition of a plurality of developers into groups of developers (see p. 41, sec. I, para. 5, "We investigated hew developers contribute to a software project by measuring their activities, so that key developers can be identified and characterized" (evaluated); and the characterization is into groups (partitioned into groups such as core developers, active developers, occasional developers and rare developers, etc.) via para. 4 also of sect. 1.).
wherein each developer has a developer identity (see p. 42, sec. II.A. "o.devel (identity) - The reference to the developer that performed the operation"), and wherein the evaluation is in relation to alterations, by the plurality of developers, of a software code comprising a plurality of parts (see p. 41, sec. I, para. 5 in which "the present paper explores finer-grain operations at line and file levels that can be extracted from a VCS [Version Control System], like additions, deletions and modifications" (alterations) and p. 41, sec. 1, para. 5 which "derive a much more detailed and rich information about the work performed by the developers" (plurality), see also o.type in sect. II.A on page 42), wherein the software code is associated with a change history register indicative of previous alterations of the parts of the software code, each indication of previous alteration of a part of the software code being associated in the change history register with (see again sec. 1, para. 5 on page 41 in which the developer identity of one or more of the plurality of developers via metrics in “how developers contribute” (alter parts of software code). The VCS is considered to provide for the registers), and
wherein the software code and the change history register are comprised in storing circuitry (see p. 41, sec. I, para. 1. "Version Control Systems (VCS - circuitry), like Subversion [1] and Git [2], store revisions of the files of a software development project, registering (inherently via registers) its historical evolution (historical change)” and p. 42, sec. II.A, "The reference to the developer that performed the operation'’ (again the identity of developers)), the method comprising:
for each of at least two of the groups of developers and for each of one or more of the parts of the software code (see equation (5) on p. 43 In sec. III. A.; a group can consist of one developer only and again see the reference to groups above);
-    parsing - based on the part, on the developer identities of the developers of the group, and on one or more of the previous alterations - the change history register to acquire, for each developer identity of the group, an association metric indicative of a number of associations between the developer identity and an indication of one of the one or more previous alterations of the part of the software code (see p. 42, sec. II, 2nd para., "we implemented an extractor (parser) that connects to a VCS and recovers the data of a software project” in combination with p. 42, sec. II.A, 1st para. "The number of the revision (associations) of project P when the operation o was performed” and p. 42, sec. II.A., 1st para. "The reference to the developer (developer identity) that performed the operation (alteration/change)”);
for each of at least two of the groups of developers:
-    determining an intra-group collaboration metric based on the association metrics, wherein the intra-group collaboration metric is indicative of a sum over one or more parts of the software code of a number of times two or more developers are involved in one or more previous alterations of the part (see p. 44, sec. III.B, 2nd para. "it computes the total number (sum) of pairs of operations where the first one (of type ADD) is executed by developer x and the second operation is a MOD and is performed by developer y (collaborations)," and equations (10) - (13) on p. 44 in sec. Ill.B. there is no indication of whether developer x and y are of the same group or different groups; however, see the discussion below in which the difference is specified); and – 
determining an inter-group collaboration metric based on the association metrics, 'wherein the inter-group collaboration metric is indicative of a sum over one or more parts of the software code of a number of times one or mere developers of the group and one or more developers of another group are involved in one or more previous alterations of the part (see p. 44, sec. III.B. "it computes the total number of pairs of operations where the first one (of type ADD) is executed by developer x and the second operation is a MOD and is performed by developer y." and equations (10) - (13) on p. 44-45 in sec. III.B. in view of classes (groups) in the fourth para. Of sect. IV.A on page 46, 3rd para. With the inter-group collaboration being inherent in view of sect. V, para. 3 which has a “project manager, who was a permanent staff member, two developers were external collaborators and eight trainees (inter-group collaboration) in view of the metrics specified above and in table 1 of page 46);and
generating a partition evaluation signal based on the inter-group collaboration metric of the at least two groups of developers (see fig. 2 and table 3 on page 48, with partitions being separating developers into the various classes).
     The subject-matter of claim 1 therefore differs from the prior art Moura in that an intra-group collaboration metric is used. The problem to be solved by the distinguishing feature may therefore be regarded as how to extend the evaluation of developer collaboration to a more fine-grained level.
    The proposed solution to the stated problem by considering an intra-group collaboration metric when an evaluation of developer collaboration is envisaged on a more fine-grained level would have been considered obvious to a person having ordinary skills in computer science. The skilled person would have known that the computation of intra-group collaborations follows exactly the same pattern of calculating inter-group collaborations with the only difference being that the basis for computing intra-group collaborations is a dedicated group and not the whole set of developers involved in a project Adding to this, Moura discloses the grouping of developers info different classes (see p. 46, sec. IV.A. "The Initial class will contain the developers that have the highest score on the metrics under analysis, and the last class will have defined as working jointly on projects)” and project manager (specified in the 3rd para. Of sect. V, whose position is to manage (collaborate) to complete projects), as needed to provide for proper training (of trainees) and to improve the project success, as is standard in the art. Furthermore, it would have also been obvious to a person having ordinary skills in the art before the time of the invention to have members of the same group collaborate to complete projects, as would have been standard in the art before the time of the invention.  
In reference to Claims 11-13,
Claim 1 provides for the independent method claim 11 as well as to independent computer program product claims 12 and 13, which refer to claim 1 and therefore the claims are rejected for the same reasons as claim 1 above.
In reference to Claim 14
Claim 1 also provides for the features of apparatus (arrangement) claim 14, which has corresponding features with circuitry for storing.
In reference to Claims 17 and 18

In reference to claims 2-6, 10, and 16
Claims 2-6 and 10, and 16 are considered taught via the rejection of claim 1 above.
Furthermore, in respect to claims 2-4, computation of a mutual metric between developers is disclosed via Moura (see p. 43. Sec. Ill.A. "the last operation (oend) is of the type MOD and was performed by developer d; and there is as least one operation in this line before oend that was done by another developer' and equation (5) on p. 43 in sec. IIIA).
In respect to claim 5, the concept of clustering Is disclosed in Dl (see p. 49, sec. VI. "using clustering techniques to group the developers").
As per claim 6, all additional features are disclosed in Moural: storing the time when a change in source code has been performed (see the timestamps in Moura, fig 1) and limiting the evaluation to a certain time period (see Moural, p. 47, sec. V. "we considered only the period of time from the inception of the software to the end of February 2012 [...] During this period, eleven developers contributed to the evolution of the source code and 1,294 code revisions were made and hosted in the VCS "),
          With respect to claim 7, performing the calculation repeatedly is a matter of routine for a person skilled in computer science. Moura does not specify the features of determining a trend between an intra-group collaboration metric and an inter-group collaboration metric. However, the feature would have been obvious to a person having ordinary skills in the art before the time of the invention to merely perform a standard means of operating business by monitoring the time it takes a mixture of developers (intra-group including trainees, collaborators, managers etc., for example) and the time it takes a group of experienced developers only to complete the same or a similar project to determine how to assign developers to time critical products.
          As per claim 8, the concept of shifting developers to different groups is disclosed in Moura (see p. 49, sec. V.D. "developer d4 moved from Class 2 to Class 1" and table III) and also see the rejection of claim 7 above in which an inherent feature of mixing developers on a project provides for more intra-group collaboration (especially for trainees (one group) collaborating with senior developers (another group)). Therefore, it would have been obvious to a person having ordinary skills in the art before the time of the invention to modify Moura’s system for those reasons.
          In respect to claims 9 and 15, the concept of changing the software architecture based on revised requirements is a normal design procedure for a person skilled in computer science which do not require the exercise of any skill or ability beyond that to be expected of a skilled person. Furthermore, see again the rejection of claims 7 and 8 above and note that providing a group of experienced developers to a project (as was standard in the art before the time of the invention) especially for time critical projects 
Claims 10 and 16 are taught via their respective parent claims 1 and 14. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193